              Case 2:21-cv-00270-BJR Document 3-1 Filed 03/04/21 Page 1 of 2




                                                               THE HONORABLE ___________
 1

 2

 3

 4

 5

 6

 7                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF WASHINGTON
 8
                                        AT SEATTLE
 9

10    PARLER, LLC,                                         Case No. 21-cv-00270

11                            Plaintiff,                   (PROPOSED) ORDER GRANTING
                                                           PLAINTIFF’S MOTION FOR REMAND
12           vs.                                           OR IN THE ALTERNATIVE FOR
                                                           DISMISSAL WITHOUT PREJUDICE
13    AMAZON WEB SERVICES, INC., and
      AMAZON.COM, INC.,
14
                                                           NOTE ON MOTION CALENDAR:
15                            Defendants.                  March 26, 2021
                                                           Without Oral Argument
16

17

18

19          THIS MATTER is before the Court on Plaintiff’s Motion for Remand or in the Alternative

20   for Dismissal Without Prejudice. Upon consideration of that motion, and the arguments and

21   materials presented in support thereof and in opposition thereto, and it appearing proper to do so,

22   it is hereby ORDERED that the motion is GRANTED. Accordingly, this case is remanded to the

23   Superior Court in and for King County, Washington.

24

25
      (PROPOSED) ORDER GRANTING PLAINTIFF’S                                             LAW OFFICES
      MOTION FOR REMAND                                                             CALFO EAKES LLP
      (Case No. 2:21-cv-00270) - 1                                           1301 SECOND AVENUE, SUITE 2800
                                                                             SEATTLE, WASHINGTON 98101-3808
                                                                            TEL (206) 407-2200 FAX (206) 407-2224
              Case 2:21-cv-00270-BJR Document 3-1 Filed 03/04/21 Page 2 of 2




 1          DATED this ____ day of March, 2021.

 2
                                                ________________________________
 3
                                                HONORABLE ___________________
 4                                              UNITED STATES DISTRICT JUDGE

     Presented by:
 5
     CALFO EAKES LLP
 6
     By      s/Angelo J. Calfo
 7   Angelo J. Calfo, WSBA# 27079
     1301 Second Avenue, Suite 2800
 8   Seattle, WA 98101
     Phone: (206) 407-2200
 9   Fax: (206) 407-2224
     Email: angeloc@calfoeakes.com
10
     DAVID J. GROESBECK, P.S.
11
     David J. Groesbeck, WSBA # 24749
12   1333 E. Johns Prairie Rd.
     Shelton, WA 98584
13   Phone: (509) 747-2800
     Email: david@groesbecklaw.com
14
     SCHAERR |JAFFE LLP
15   Gene C. Schaerr (pro hac vice to be submitted)
     H. Christopher Bartolomucci (pro hac vice to be submitted)
16   1717 K Street NW, Suite 900
     Washington, DC 20006
17
     Counsel for Plaintiff Parler LLC
18

19

20

21

22

23

24

25
      (PROPOSED) ORDER GRANTING PLAINTIFF’S                                     LAW OFFICES
      MOTION FOR REMAND                                                     CALFO EAKES LLP
      (Case No. 2:21-cv-00270) - 2                                   1301 SECOND AVENUE, SUITE 2800
                                                                     SEATTLE, WASHINGTON 98101-3808
                                                                    TEL (206) 407-2200 FAX (206) 407-2224
